1

2

3

4

5

6                                UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                 ***

9     DAMIEN ROBINS,                                 Case No. 3:19-cv-00506-MMD-CBC

10                                  Petitioner,                      ORDER
             v.
11
      WILLIAM GITTERE, et al.,
12
                                 Respondents.
13

14          Petitioner has filed a motion for extension of time to file an amended petition and

15   either to file a complete application to proceed in forma pauperis or to pay the filing fee.

16   (ECF No. 7.) The Court grants this motion.

17          Petitioner also has filed a response to the Court's order to show cause as to why

18   the Court should not dismiss the action as untimely. (ECF No. 8.) The Court defers ruling

19   on Petitioner’s show of cause until Petitioner has filed his amended petition and either

20   files a complete application to proceed in forma pauperis or pays the filing fee.

21          It is therefore ordered that Petitioner's motion for extension of time (ECF No. 7) is

22   granted. Petitioner will have up to and including Monday, November 4, 2019, to file an

23   amended petition and to either file a complete application to proceed in forma pauperis

24   or to pay the filing fee.

25          DATED THIS 6th day of September 2019.

26

27
                                                  MIRANDA M. DU
28                                                CHIEF UNITED STATES DISTRICT JUDGE
